DETAILED ACTION
In Applicant’s Response filed 11/5/21, Applicant has amended claim 1. Currently, claims 1-10 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lipshaw et al (US 2011/0125183) in view of Doty (US 2003/0093884) and further in view of Ingimundarson et al (US 2014/0081189).
With respect to claim 1, Lipshaw discloses a compression system (compression garment 10; shown i.e. in figures 1A-1B, 5A-5B, 11A-11D) for applying compression to a limb of a user (para [0008] lines 11-14) comprising a sleeve (body portion 20; configured to be wrapped about a user’s limb as shown in figures 5A-5B and therefore is interpreted as being a “sleeve”) for 
Lipshaw does not, however, disclose that the system further comprises a plurality of rings. 
Lipshaw does, however, disclose a different embodiment shown in figure 7A in which garment 10 has D-rings 35 attached to the ends of bands 32 wherein the ends of bands 22 are placed through D-rings 35 and then attached back onto themselves where the advantage of such a D-ring system is that it allows the patient to tighten the garment using only one hand (see Para [0062]). Furthermore, the pair of flaps or pairs of flaps extend lengthwise to one side of the series of rings because the engaging structure is interpreted as being the hook and loop fastening material on the surface of bands 22 and as shown in figure 11D, the flaps extend in the longitudinal direction from body portion 20 to spine 30 to connect the two elements and since the bands 22 extend from the opposite, left side of body 20 as shown in figure 11A, the flaps 34 are interpreted as extending to one side of the fastening bands i.e. the flaps 34 extend to the right of the bands 22). Thus, it would have been obvious to one having ordinary skill in the art, before the filing date of the invention, to have modified the embodiment shown in figure 11A-D of Lipshaw so that the secondary closure element is provided with a plurality of rings as taught in the embodiment shown in figure 7A of Lipshaw in order to provide the advantage of allowing the patient to tighten the garment using only one hand (see Lipshaw Para [0062]).
Lipshaw does not, however, disclose that each of the plurality of rings is connected to the closure element by a strap, the strap including an expandable portion having a loop that 
Doty, however, teaches a tensionable tie-down strap comprising a tensioning mechanism that connects and tightens cooperating strap members (para [0026]) wherein a plurality of rings are each connected to a strap (28, 30, 40, 44; fig 3) the strap including an elastic expandable portion (strap 10 including a first strap portion 20; the strap 10 is formed from rubber – para [0117]; rubber materials are inherently elastic because they are capable of being stretched and thereafter returning to the original shape/size) and a loop where the elastic expandable portion is secured on opposing ends of the loop (an elongated loop 34 is attached to the first strap portion 20 between the short loop 26 and the tensioning mechanism 24; as shown in fig 3, portions of first strap portion 20 are present on each side of the attachment point of the loop 34 and thus are interpreted as being secured on opposing ends of the loop) wherein the loop flattens upon expansion of the expandable portion, wherein the flattening of the loop indicates desired compression (when stretched, the elongated loop 34 is flattened and extended to its maximum length – para [0105]; the amount of compression provided by the tightened strap is interpreted as being determined by the amount by which the loop is flattened/extended) wherein the fastening bands are releasably fastened to the plurality of rings (the s-hooks can be removed as shown in fig 10). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have connected each of the plurality of rings in Lipshaw to the closure element by a strap, the 
Lipshaw in view of Doty does not, however, disclose that the inner surface of the interior flap releasably engages the inner surface of the sleeve and the inner surface of the exterior flap releasably engages the outer surface of the sleeve.
Ingimundarson et al teaches an analogous sleeve (spinal orthosis is configured as a band comprising belt members 112/114 that wraps about a user’s torso and therefore is interpreted as being a “sleeve”; fig 19-21) the sleeve comprising a pair of flaps comprising an exterior flap overlying an interior flap (clamping sections 156 and 160 – figures 20-21) wherein the inner surface of the interior flap releasably engages the inner surface of the sleeve and the inner surface of the exterior flap releasably engages the outer surface of the sleeve (the opposing inner surfaces of each of the clamping members 156 and 160 include fastener material 162 to permit releasable attachment of the inner surface of interior flap (160) to the inner surface of the sleeve (body facing surface of belt member 114) and releasable attachment of the inner surface of the exterior flap (156) to the outer surface of the sleeve (outwardly facing surface of belt member 114); figures 20-21; para [0065-0066]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Lipshaw in view of Doty to have substituted the stay 40 and tab 34 in 
With respect to claim 2, Lipshaw in view of Doty and further in view of Ingimundarson discloses the invention substantially as claimed (see rejection of claim 1) and Lipshaw also discloses that each of the inner and outer surfaces (surfaces adjacent to the user’s body and facing away from the body during use) of at least the second lateral side region (right side edge which attaches to spine portion 30 via fastener tabs 34 shown in figure 1A) of the sleeve (body portion 20) has a structure or is provided with a structure that is adapted to be engaged by mechanical fastening elements provided on inner surface of the interior and exterior flaps, respectively (the surfaces of body portion 20 and spine 30 are covered with Velcro/hook and loop fasteners to cooperatively engage with hook/loop fasteners on the tabs 34 and stay 40 – para [0040]).
With respect to claim 3, Lipshaw in view of Doty and further in view of Ingimundarson discloses the invention substantially as claimed (see rejection of claim 1) and Lipshaw also discloses that the mechanical fastening elements provided on the inner surfaces of the flaps comprise male fastening elements, in particular male fastening elements selected from the group consisting of hook fasteners (fastener tabs 34 connect elements 20 and 30 to one another via hook and loop fastener mechanism – para [0043]).
With respect to claim 4, Lipshaw in view of Doty and further in view of Ingimundarson discloses the invention substantially as claimed (see rejection of claim 1) and Lipshaw also discloses that the closure element further comprises a locking element or a series of locking elements (bands 32), said locking element or element(s) being provided in association with the 
With respect to claim 5, Lipshaw in view of Doty and further in view of Ingimundarson discloses the invention substantially as claimed (see rejection of claim 1) and Lipshaw also discloses that the closure element includes one or more elongate stiffeners extending lengthwise (the velcro stays 40 which are positioned to be overlying hook tabs 34 as shown in figure 11D are described as being “reinforcement tabs” or “stays”– para [0047;0067] which is interpreted to mean that these elements provide some level of stiffness or rigid support to the structure in order to perform as a “reinforcement” or “stay”).
With respect to claim 6, Lipshaw in view of Doty and further in view of Ingimundarson discloses the invention substantially as claimed (see rejection of claim 1) and Lipshaw also discloses that the closure element (hook tabs 34) comprises a spacer fabric and/or a foam (para [0067] - garment 10 (i.e.: both body portion 20 and spine portion 30) are made of a thick material such as foam laminate; the bands 22/32 are extensions of the body portion 20/spine portion 30 and thus are interpreted as being formed of the same material such as foam laminate as the portion 20/30 which hook and loop fasteners attached thereto).
claim 7, Lipshaw in view of Doty and further in view of Ingimundarson discloses the invention substantially as claimed (see rejection of claim 1) and Lipshaw also discloses that each fastening band (22) comprises a distal end portion (free end of band 22), each band extending in substantially the transverse direction of the sleeve (as shown in figures 1A and 1B, at least one band 22 extends laterally at an angle downwards from body portion 20 which is interpreted as being a direction “substantially” transverse to the direction of the body portion 20) with its distal end portion positioned away from the central portion of the sleeve (as shown in figures 1A-1B the free end of band 22 is positioned away from the center of the body portion 20).
With respect to claim 8, Lipshaw in view of Doty and further in view of Ingimundarson discloses the invention substantially as claimed (see rejection of claim 6) and Lipshaw also discloses that an outer surface of the secondary closure element has a structure or is provided with a structure that is adapted to be engaged by mechanical fastening elements on the first major surface of the distal end portion of the fastening bands (both the bands 22 and the tabs 34 include hook and loop fastening means on the surfaces thereof and thus are configured to attach to one another if desired via the hook and loop fasteners) and wherein said pair of flaps or pairs of flaps (flaps 34), as applicable, of the closure element extend lengthwise to one side of said engaging structure for the fastening bands (the engaging structure is interpreted as being the hook and loop fastening material on the surface of bands 22; as shown in figure 11D, the flaps extend in the longitudinal direction from body portion 20 to spine 30 to connect the two elements and since the bands 22 extend from the opposite, left side of body 20 as shown in 
With respect to claim 9, Lipshaw in view of Doty and further in view of Ingimundarson discloses the invention substantially as claimed (see rejection of claim 1) but Lipshaw does not disclose in the embodiment shown in figure 11A-D that the secondary closure element is provided with a plurality of rings in series such that when the closure element is attached to the sleeve, each ring is located opposite to a fastening band, and wherein said pair of flaps or pairs of flaps, as applicable, extend lengthwise to one side of the series of rings. 
Lipshaw does, however, disclose a different embodiment shown in figure 7A in which garment 10 has D-rings 35 attached to the ends of bands 32 wherein the ends of bands 22 are placed through D-rings 35 and then attached back onto themselves where the advantage of such a D-ring system is that it allows the patient to tighten the garment using only one hand (see Para [0062]). Furthermore, the pair of flaps or pairs of flaps extend lengthwise to one side of the series of rings because the engaging structure is interpreted as being the hook and loop fastening material on the surface of bands 22 and as shown in figure 11D, the flaps extend in the longitudinal direction from body portion 20 to spine 30 to connect the two elements and since the bands 22 extend from the opposite, left side of body 20 as shown in figure 11A, the flaps 34 are interpreted as extending to one side of the fastening bands i.e. the flaps 34 extend to the right of the bands 22). Thus, it would have been obvious to one having ordinary skill in the art, before the filing date of the invention, to have modified the embodiment shown in figure 11A-D of Lipshaw so that the secondary closure element is provided with a plurality of rings in series such that when the closure element is attached to the sleeve, each ring is located 
With respect to claim 10, the claim is rejected under 35 USC 103 as being obvious over Lipshaw in view of Doty and further in view of Ingimundarson because with respect to the method steps claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus, as claimed, it follows that it will also perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I). In the present case, the device recited in method claim 10 is identical to the device recited in claims 1-9 which is obvious over Lipshaw in view of Doty and further in view of Ingimundarson (see rejection of claims 1-9). Since the prior art device is the same as the device for carrying out the claimed method, it follows that the device will perform the claimed process and, therefore, the method claimed is considered to be obvious over the prior art device.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 11/5/21 have been fully considered as follows:

Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 6-7 of the Response have been fully considered but are not persuasive.
Specifically, the Office has noted Applicant’s arguments on pages 6-7 that the specific configuration and placement of elements in the claimed invention provides specific functional advantages and that the cited references do not teach or suggest combining these features for similar effect. The Office is not persuaded by these arguments, however, because the alleged functional advantages that are obtained with the claimed invention are not recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, even if such functions were claimed, the prior art of record would still be interpreted as reading on the claims since these functions do not appear to result in a structural difference between the prior art of record and the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Thus, for at least these reasons, Applicant’s arguments are not persuasive and therefore fail to overcome the rejections of record.
The Office has also noted Applicant’s arguments on page 7 that the prior art of record does not “teach or suggest the claimed features of the secondary closure. For example, 

  Therefore, for at least the reasons provided above, the Office maintains that the prior art of record reads on the claims substantially as recited in the present application.
 
Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure: Bougher et al (US 4919484).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786